IN THE SUPREME COURT OF THE STATE OF NEVADA


MICHAEL MURRAY; AND MICHAEL                            No. 82539
RENO, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY
SITUATED,                                               FILED
Appellants,
vs.                                                     FEB 1 7 2022
A CAB TAXI SERVICE LLC; A CAB,
LLC; AND CREIGHTON J. NADY,
Res ondents.

                 ORDER OF REVERSAL AND REMAND
            This is an appeal from a district court post-judgment order
denying a motion to appoint a receiver in a class action. Eighth Judicial
District Court, Clark County; Carli Lynn Kierny, Judge."
            Appellants are taxi drivers who secured a judgment against
their former employer, respondent A Cab, LLC, for failing to pay them
minimum wage. See A Cab, LLC v. Murray, 137 Nev., Adv. Op. 84, P.3d
   (2021). When appellants encountered difficulties satisfying the
judgment, they moved the district court to appoint a post-judgment
receiver. The district court denied appellants first motion without
prejudice and instead appointed a special master to submit a report as to
whether appointing a receiver was feasible. The district court later ordered
the special master to prepare a second report based on respondents' updated
financials, but the special master passed away before completing this task
or otherwise advising the district court. Appellants then renewed their




       'Pursuant to NRAP 34(0(4 we have determined that oral argument
is not warranted.
                request for a receiver,2 while also seeking alternative relief to help secure
                their rights as judgment creditors. The district court denied the motion,
                finding that it was untimely and improper under various local rules because
                appellant& request for a receiver had already been denied several times.
                                As a preliminary matter, we first address respondents'
                contention that this court lacks jurisdiction over this appeal. Although the
                district court construed appellants motion as one for reconsideration, its
                order also explicitly denied appellants' request to appoint a receiver.
                Accordingly, this court has jurisdiction pursuant to NRAP 3A(b)(4), which
                provides for an appeal from an order "refusing to appoint a receiver."
                                Appellants argue that the district court abused its discretion in
                denying their motion by misconstruing it as a motion for reconsideration.
                See Bowler v. Leonard, 70 Nev. 370, 383, 269 P.2d 833, 839 (1954) (providing
                that the decision to appoint a receiver is within the discretion of the district
                court). We agree. The district court's finding that appellants' motion had
                already been brought and denied several times was clearly erroneous.3 See
                Weddell v. H20, Inc., 128 Nev. 94, 101, 271 P.3d 743, 748 (2012) (explaining
                that this court will uphold the district court's factual findings unless clearly
                erroneous or not supported by substantial evidence). Our review of the
                record reveals that appellants moved for the appointment of a receiver twice
                before their present request. The first time, the district court denied the


                        2At   this time, a different judge had been assigned to preside over the
                case.

                                the district court's finding that appellant& prior request for
                        3Notab1y,
                a receiver had been denied squarely conflicts with this court's prior order
                concluding that the district court had not denied appellants' request. See
                Murray v. A Cab Taxi Serv. LLC, No. 81641, 2020 WL 6585946, at *2 (Nev.
                Nov. 9, 2020) (Order Dismissing Appeal).
SUPREME COURT
        Of

     NEVADA
                                                         2
(0) 1947A
                request without prejudice and sent the issue to a special master. Thus, the
                motion was not resolved at that time and appellants could renew their
                request at a later date. See Sicor, Inc. v. Sacks, 127 Nev. 896, 903, 266 P.3d
                618, 623 (2011) (holding that a district court order denying a motion without
                prejudice "[did] not fully resolve the issues presented and contemplate[d]
                further action"). And the second time, in addition to the district court
                asking a special master to consider the issue, we concluded that the district
                court "neither granted nor denied [appellants] request to appoint a
                receivee when dismissing appellants appeal from that second order.
                Murray v. A Cab Taxi Service LLC, No. 81641, 2020 WL 6585946, at *2
                (Nev. Nov. 9, 2020) (Order Dismissing Appeal). Indeed, in both instances,
                the district court indicated that it would consider appointing a receiver but
                wanted guidance from a special master before making a final decision. And
                in both instances the district court did not receive the guidance it sought or
                enter a final order denying appellants' request. Thus appellants' request
                remained pending at the time they brought the motion underlying this
                appeal. Because appellants' request for a receiver was still pending, we
                conclude that the district court abused its discretion when it declined to
                consider the merits of appellants' motion.4 We therefore reverse the district




                      4A1though    EDCR 7.12 generally prohibits re-filing a pending motion,
                district courts must balance this procedural rule with Nevada's policy of
                resolving cases on their merits. See Stoecklein v. Johnson Elec., Inc., 109
                Nev. 268, 271, 849 P.2d 305, 308 (1993) ("[T]he district court must consider
                the state's underlying basic policy of deciding a case on the merits whenever
                possible.").
SUPREME COURT
     OF
   NEVADA
                                                      3
(01 1947A ADD
                   court's order and remand this case for the district court to consider
                   appellants request on the merits.5
                               It is so ORDERED.6




                                          4Parraguirre
                                            C244.4                      j.


                         / A6 A   x0         , J.
                   Hardesty




                   cc:    Hon. Carli Lynn Kierny, District Judge
                          Leon Greenberg Professional Corporation
                          Hutchison & Steffen, LLC/Las Vegas
                          Rodriguez Law Offices, P.C.
                          Cory Reade Dows & Shafer
                          Eighth District Court Clerk




                          5Because reversal and remand is warranted for the district court to
                   consider the merits of appellants' request, we decline, at this time, to
                   consider their arguments regarding the facts they claim support their
                   request to appoint a receiver. See Ryan's Express Transp. Servs., Inc. v.
                   Amador Stage Lines, Inc., 128 Nev. 289, 299, 279 P.3d 166, 172 (2012) (An
                   appellate court is not particularly well-suited to make factual
                   determinations in the first instance.").

                          6The Honorable Mark Gibbons, Senior Justice, participated in the
                   decision of this matter under a general order of assignment.
SUPREME COURT
      OF
    NEVADA
                                                         4
(0) I447A c4Seto